Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted April 26, 2022, wherein claim 1 is amended, claims 9, 14-16, and 18 are canceled, and new claim 21 is introduced.  This application is a national stage application of PCT/IN2015/000274, filed July 6, 2015, which claims benefit of foreign application 2176/MUM/2014, filed July 7, 2014.
Claims 1, 2, 7, 8, 10-13, 17, and 19-21 are pending in this application and are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted April 26, 2022, with respect to the rejection of claims 1, 2, 7, 8, 10, 17, and 18 under 35 USC 102(a)(1) for being anticipated by Nayak et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the amounts of modified starch and guar gum be exactly 80% and 20% respectively.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 26, 2022, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Nayak et al. in view of Fouache et al., has been fully considered and found to be persuasive to remove the rejection as claim 16 is canceled.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayak et al. (US pre-grant publication 2006/0286260, of record in previous action)
The claimed invention is directed to a water-soluble dietary fiber composition comprising a partially hydrolyzed and repolymerized starch and partially hydrolyzed guar gum, and further requiring that the composition have a particular bulk density.  As recited in the claims, “partially hydrolyzed and repolymerized” is interpreted as requiring that this element of the composition be a polysaccharide that could have been produced by partial hydrolysis (i.e. breaking some of the native alpha-1,4 and/or alpha-1,6 linkages present in native starch) and repolymerization (i.e. addition of monosaccharides having any glycosidic linkage to the polysaccharide) regardless as to whether they are disclosed in the art as having been made by the specific process of partial hydrolysis and repolymerization.  This definition would cover a vast array of polysaccharides so long as they contain some portion of the alpha-1,4-linked polyglucosyl backbone of native starch.  Claim 1 further requires that the composition comprise about 80% by weight of the modified starch and about 20% by weight of the partially hydrolyzed guar gum, thereby allowing for only small amounts of any additional ingredient.  Claim 2 further specifies that the starch is dextrin from wheat or maize.  Claims 7 and 8 specify the untapped and tapped bulk densities of the composition.  Claims 9, 10, 14, 15, 17, and 18 specify various additives and physical characteristics of the composition relating to its use as a pharmaceutical product.
Nayak et al. discloses that non-digestible maltodextrin, referred to by the trade name Fibersol® 2, is produced from cornstarch by pyrolysis and enzymatic treatment resulting in the conversion of a portion of the alpha-1,4 linkages to 1,2-, 1,3-, and 1,4- linkages. (p. 1 paragraph 4) This material is therefore a partially hydrolyzed and repolymerized starch as recited in claims 1 and 2.  Soluble fibers such as non-digestible maltodextrin are disclosed to reduce blood glucose, insulin, and cholesterol, and to be useful for treating diabetes and for weight control. (p. 1 paragraph 5) Nayak et al. specifically discloses a composition of non-digestible maltodextrin fiber with a natural gum, to increase high molecular weight components and produce an improved mouth feel. (p. 1 paragraphs 7, 10, 11) The compositions are described as not imparting a taste and sensory perception. (p. 2 paragraph 11) Other ingredients such as vitamins, minerals, and amino acids can be added to the composition as well. (p. 1 paragraph 14) The composition is preferably 0.001-50% of the natural gum by weight, with a low amount of moisture and the remainder being the non-digestible maltodextrin, along with flavors and sweeteners. (p. 2 paragraph 16) Examples are disclosed including example 1 on p. 2 which is an agglomerated powder containing 400g non-digestible maltodextrin and 100g low viscosity guar gum, with less than 5% moisture. (p. 2 paragraphs 18-23) This composition has a bulk density of about 0.25 g/cc, and anticipates the claimed invention.
Response to Arguments: Applicant’s arguments, submitted April 26, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.
Applicant argues that the removal of the term “about” from the claims renders the claims no longer anticipated by Nayak.  This argument is persuasive as it concerns example 5, since this example describes a composition where the amounts of the two named components are close to but not the same as the claimed amounts.  However, example 1 of Nayak describes a composition produced by adding 50g of non-digestible maltodextrin to an agglomerator containing 350g of non-digestible maltodextrin and 100g low viscosity guar gum.  The resulting product would consist of 400g (80%) non-digestible maltodextrin and 100g (20%) of low viscosity guar gum.  While water is added to the composition as well, this water is then removed by drying, leaving only the other two components.  This composition therefore still anticipates the claims.
Applicant further argues that “non-digestible maltodextrin” as described by Nayak is not a partially hydrolyzed and repolymerized starch as described in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgens et al. (US patent 8617626, of record in previous action)
The claimed invention is directed to a water-soluble dietary fiber composition comprising a partially hydrolyzed and repolymerized starch and partially hydrolyzed guar gum, and further requiring that the composition have a particular bulk density.  As recited in the claims, “partially hydrolyzed and repolymerized” is interpreted as requiring that this element of the composition be a polysaccharide that could have been produced by partial hydrolysis (i.e. breaking some of the native alpha-1,4 and/or alpha-1,6 linkages present in native starch) and repolymerization (i.e. addition of monosaccharides having any glycosidic linkage to the polysaccharide) regardless as to whether they are disclosed in the art as having been made by the specific process of partial hydrolysis and repolymerization.  This definition would cover a vast array of polysaccharides so long as they contain some portion of the alpha-1,4-linked polyglucosyl backbone of native starch.  Claim 1 further requires that the composition comprise about 80% by weight of the modified starch and about 20% by weight of the partially hydrolyzed guar gum, thereby allowing for only small amounts of any additional ingredient.  Claim 2 further specifies that the starch is dextrin from wheat or maize.  Claims 7 and 8 specify the untapped and tapped bulk densities of the composition.  Claims 10 and 17 specify certain physical characteristics of the composition relating to its use as a pharmaceutical product.  Claims 11-13, 19, and 20 claim a method of treatment comprising administering this composition to treat abnormal blood lipid levels.
	Jurgens et al. discloses a pourable composition comprising a water-soluble dietary fiber and calcium. (column 1 lines 54-56) The composition preferably comprises about 40-80 wt% of the fiber. (column 1 lines 63-65) This composition can be easily incorporated into edible or drinkable products without altering the taste or appearance of the product, and is therefore tasteless and colorless. (column 2 lines 1-11)  Water soluble dietary fibers usable in the composition include various dietary fibers including partially hydrolyzed guar gum and modified indigestible maltodextrins, which is considered to be a partially depolymerized and repolymerized starch according to the claims. (column 3 lines 1-3, 13-37) In particular it is noted that Jurgens et al. specifically describes modified dextrin from wheat or maize having 50% 1,4 linkages, 30% 1,6 linkages, and approximately 10% each of 1,2 and 1,3 linkages.  The composition can be prepared by mixing a powder form of a dietary fiber and a powder form of an organic calcium salt. (column 3 lines 58-60) Preferably the composition has a density between 0.25-0.37 g/cc3. (column 4 lines 10-16) Specific compositions are prepared wherein the fiber is partially hydrolyzed guar gum (example 1 in column 4) or modified soluble dextrin “Nutriose”® FB 06, which according to Jurgens et al. previously cited is a modified starch having the claimed distribution of glycosidic linkages. (example 2 in column 5)
	Jurgens et al. does not specifically disclose a composition comprising both modified wheat or maize starch and partially hydrolyzed guar gum as recited in base claim 1.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these two dietary fibers in combination.  Specifically, Jurgens et al. recites “mixtures thereof” with respect to the list of dietary fibers usable in the composition, thereby suggesting combining any two of the recited soluble dietary fibers.
	With respect to the particular amounts of the two dietary fiber ingredients in the composition, Jurgens et al. does not specifically describe a composition comprising 80% modified starch and 20% partially hydrolyzed guar gum.  This claimed composition differs from the prior art in two respects.  Firstly, the compositions described by Jurgens et al. comprise both the dietary fiber and a significant amount of an organic calcium salt, thereby not allowing for the total dietary fibers to add up to 100% of the composition.  However, since Jurgens et al. discloses making the disclosed compositions by mixing the dietary fiber and the calcium salt, this disclosure would suggest making a composition totaling 100% of modified dextrin and partially hydrolyzed guar gum, in order to mix it with the calcium salt to produce the disclosed composition.
	Secondly Jurgens et al. does not disclose the specific ratio of 80% modified dextrin to 20% partially hydrolyzed guar gum.  However, one of ordinary skill in the art would have recognized that the amount of a particular ingredient in a dietary composition is a result-effective variable and would therefore have been motivated to optimize the amounts of the two dietary fibers in the composition to produce the maximum beneficial effect.
	For these reasons the invention taken as a whole is prima facie obvious.
	Response to Arguments: Applicant’s arguments, submitted April 26, 2022, with respect to the above rejection, have been fully considered ad not found to be persuasive to remove the rejection.
	Applicant argues that the rationale for obviousness given above, namely that one of ordinary skill in the art would have made a mixture of modified starch and partially hydrolyzed guar gum as an intermediate to which calcium would then be added to make the final product described by Jurgens, is improper because it would render the product described by Jurgens unsuitable for its intended purpose by omitting the calcium which is an essential ingredient.  This argument does not apply to the actual rationale given, which is not that one of ordinary skill in the art would have omitted the calcium from the prior art compositions, but rather that, when faced with the task of making a composition comprising modified starch, partially hydrolyzed guar gum, and calcium, one of ordinary skill in the art would have found it to be obvious to mix modified starch and partially hydrolyzed guar gum, and then add calcium to the mixture.  As has been discussed in previous office actions, Jurgens describes various dietary fibers and “mixtures thereof.” Jurgens further describes partially hydrolyzed guar gum as a preferred embodiment of the dietary fiber, and describes modified dextrin as another specifically exemplified embodiment, rendering obvious an embodiment of dietary fiber which is a mixture of PHGG and modified dextrin.  Jurgens further discloses two examples wherein a single dietary fiber and calcium lactogluconate are mixed and agglomerated in an agglomerator.  Based on this disclosure one of ordinary skill in the art would have found there to be a need or problem in the art, namely developing a method of making a composition containing two different dietary fibers.  Given that the resulting compositions would contain only three components, specifically two fibers and calcium lactogluconate, there are only four ways to combine these components.  One of ordinary skill in the art could either combine all three components simultaneously, make a mixture of two dietary fibers and then add CLG, mix PHGG with CLG and then add modified dextrin, or mix modified dextrin with CLG and then add PHGG.  Of these four possibilities, the second one would necessarily involve creating a mixture of modified dextrin and PHGG before the CLG was added.  Thus there exist a finite number of identified, predictable potential solutions to the problem.  Since one of ordinary skill in the art would have been familiar with the technology involved in mixing and agglomerating products for human consumption, one of ordinary skill in the art could have pursued these rather predictable potential solutions with a reasonable expectation of success.  In the absence of further secondary considerations, one of ordinary skill in the art would therefore have found this solution to be obvious under a rationale of obviousness to try.
	For these reasons the rejection is deemed proper and maintained.

Claims 1, 2, 7, 8, 10-13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US pre-grant publication 2006/0286260, of record in previous action)
The claimed invention is directed to a water-soluble dietary fiber composition comprising a partially hydrolyzed and repolymerized starch and partially hydrolyzed guar gum, and further requiring that the composition have a particular bulk density.  As recited in the claims, “partially hydrolyzed and repolymerized” is interpreted as requiring that this element of the composition be a polysaccharide that could have been produced by partial hydrolysis (i.e. breaking some of the native alpha-1,4 and/or alpha-1,6 linkages present in native starch) and repolymerization (i.e. addition of monosaccharides having any glycosidic linkage to the polysaccharide) regardless as to whether they are disclosed in the art as having been made by the specific process of partial hydrolysis and repolymerization.  This definition would cover a vast array of polysaccharides so long as they contain some portion of the alpha-1,4-linked polyglucosyl backbone of native starch.  Claim 1 further requires that the composition comprise about 80% by weight of the modified starch and about 20% by weight of the partially hydrolyzed guar gum, thereby allowing for only small amounts of any additional ingredient.  Claim 2 further specifies that the starch is dextrin from wheat or maize.  Claims 7 and 8 specify the untapped and tapped bulk densities of the composition.  Claims 10 and 17 specify various physical characteristics of the composition relating to its use as a pharmaceutical product.
Nayak et al. discloses that non-digestible maltodextrin, referred to by the trade name Fibersol® 2, is produced from cornstarch by pyrolysis and enzymatic treatment resulting in the conversion of a portion of the alpha-1,4 linkages to 1,2-, 1,3-, and 1,4- linkages. (p. 1 paragraph 4) This material is therefore a partially hydrolyzed and repolymerized starch as recited in claims 1 and 2.  Soluble fibers such as non-digestible maltodextrin are disclosed to reduce blood glucose, insulin, and cholesterol, and to be useful for treating diabetes and for weight control. (p. 1 paragraph 5) Nayak et al. specifically discloses a composition of non-digestible maltodextrin fiber with a natural gum, to increase high molecular weight components and produce an improved mouth feel. (p. 1 paragraphs 7, 10, 11) The compositions are described as not imparting a taste and sensory perception. (p. 2 paragraph 11) Other ingredients such as vitamins, minerals, and amino acids can be added to the composition as well. (p. 1 paragraph 14) The composition is preferably 0.001-50% of the natural gum by weight, with a low amount of moisture and the remainder being the non-digestible maltodextrin, along with flavors and sweeteners. (p. 2 paragraph 16) Examples are disclosed including example 1 on p. 2 which is an agglomerated powder containing 400g non-digestible maltodextrin and 100g low viscosity guar gum, with less than 5% moisture. (p. 2 paragraphs 18-23) This composition has a bulk density of about 0.25 g/cc, within the amount described in the claims.
Nayak et al. further discloses example 5 (p. 3 paragraph 41 – p. 4 paragraph 46) which is a composition of 425g non-digestible maltodextrin and 75g hydrolyzed guar gum having a bulk density of 0.2-0.4 g/cc.  The composition further comprises 0.25g dye, 0.75g sucralose flavor, 20g citric acid, and 3.0g orange flavor.  The total dry weight of the composition is therefore 524g, with about 81% by weight non-digestible maltodextrin, 14% guar gum, and 6% other ingredients.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use PHGG in the disclosed composition, as Nayak et al. suggests this material as an embodiment of the gum to be used in the compositions.
	As presently amended, the claims are directed to a composition consisting of exactly 80% partially hydrolyzed and repolymerized starch and exactly 20% partially hydrolyzed guar gum.  This specific ratio differentiates the claimed composition from both the two-component blends in examples 1 and 2, which contain non-digestible maltodextrin and low viscosity guar gum in ratios other than 80:20, and from example 3-10 which contain other components besides the two specific dietary fibers.
	With respect to claims 11-13, 19, and 20, Nayak does not specifically disclose a method of administering the claimed composition to a human subject suffering form, for example, diabetes, abnormal blood glucose, abnormal blood lipid, or in need of weight control.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer such a composition to one of these subject populations, in view of the general teaching of Nayak that compositions of non-digestible maltodextrin and low-viscosity natural gum can be administered to treat these conditions.  Using a specific composition, such as that of example 1, would merely be the result of applying the specifically enumerated teachings of the reference.  Regarding the amount of the composition to be administered, according to MPEP 2144.04(II) a particular range for a variable in the prior art is considered to be obvious if the particular variable being optimized is a result-effective variable and the facts of the case support such a conclusion.  In the present case, administering a therapeutic composition to a subject must necessarily involve determining how much of the composition to administer.  Therefore one of ordinary skill in the art would have had to choose a dosage amount.  Furthermore the amount of a particular therapeutic agent to administer is necessarily a result-effective variable because administration of too much or too little of the compound would either have undesirable side effects or would have inadequate therapeutic benefit.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted April 26, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.
	Firstly, Applicant argues that example 5 of Nayak describes a composition contain 81% by weight non-digestible maltodextrin and 14% hydrolyzed guar gum, rather than 80% and 20% as required by the claims.  However, example 1 of Nayak describes a composition produced by adding 50g of non-digestible maltodextrin to an agglomerator containing 350g of non-digestible maltodextrin and 100g low viscosity guar gum.  The resulting product would consist of 400g (80%) non-digestible maltodextrin and 100g (20%) of low viscosity guar gum.  While water is added to the composition as well, this water is then removed by drying, leaving only the other two components and some small amount of moisture.  Example 2 of Nayak also describes a composition containing only non-digestible maltodextrin and low viscosity guar gum.  Therefore Nayak clearly does not regard other components besides the non-digestible maltodextrin and the guar gum as essential, and would have found it to be obvious to make a composition comprising just these two components in the claimed ratio of 80:20.  Regarding the potential presence of small amounts of moisture in the compositions, Nayak repeatedly describes drying the disclosed compositions, and claim 1 of Nayak describes the product of the claimed process as a dry composition.  Therefore drying these compositions to the point where they do not contain any significant amount of moisture would simply be an obvious step suggested by the prior art.
	Applicant further argues that the examples of Nayak are silent as to whether the non-digestible maltodextrin described therein is a partially hydrolyzed and re-polymerized starch as required by the claims.  This is a product-by-process description that is interpreted as merely requiring that the product be a polysaccharide that has a structure that could be produced by breaking some of the glycosidic linkages in a starch polysaccharide and then forming at least some new glycosidic linkages.  Looking to Applicant’s disclosure, the paragraph bridging pp. 2-3 of the specification as originally filed describes the partially hydrolyzed and re-polymerized starch by reference to the presence of a mixture of alpha-1,4 alpha-1,6, beta-1,2, and beta-1,3 linkages, which is modified from the native structure of starch, containing only 1lph1-1,4 and alpha-1,6 linkages.  As described in paragraph 4 of Nayak, the non-digestible maltodextrins used in the disclosed compositions are made by converting a portion of the alpha-1,4 linkages to random alpha and beta linkages at different positions by heat and enzymatic treatment.  The products of this treatment have necessarily had some of the native starch linkages broken and new non-native linkages formed, and are therefore partially hydrolyzed and re-polymerized according to the definition in the present claims.
	For these reasons the rejection is deemed proper and maintained.

Claims 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. as applied to claims 1, 2, 7, 8, 10-13, 17, and 19-21 above, and further in view of Brown et al. (Reference of record in previous action)
	The disclosure of Nayak et al. is discussed above.  While as discussed above, it would have been obvious to one of ordinary skill in the art to arrive at the specific dosage amounts recited in the claims when administering the composition to a human subject, even assuming for the sake of argument that these amounts are not obvious over Nayak et al. alone, Brown et al. discloses an analysis of various consumption amounts of dietary fiber supplements. (p. 33 table 1) daily doses of fiber ranged from 1.5-30 g, with an average of 9.5g overall.  Different sources of soluble fiber were analyzed including oat fiber, psyllium, pectin, and guar gum.
	It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to administer the composition described by Nayak et al. in an amount falling within the range of 0.1-50, 0.1-20, or about 10 g/day, based on the suggestion by Brown et al. that this amount is typical of prior art studies of dietary fiber for cholesterol lowering.  Furthermore, with respect to claim 19, one of ordinary skill in the art would have also found it to be obvious to administer less than the full recommended amount of the fiber supplement, for example 5g per day, and additionally to administer a different fiber supplement, in view of the fact that Brown et al. discloses that there exist multiple different types of soluble fiber suitable for cholesterol lowering. 
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted April 26, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are the same as those made with respect to Nayak et al. alone and are not found persuasive for the same reasons.  Therefore the rejection is maintained.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/17/2022